Citation Nr: 0708879	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to an increased disability evaluation for 
allergic rhinitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The issue of entitlement to service connection for a 
bilateral knee condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by 
bilateral turbinate swelling, left greater than right with 
narrowing of the left nasal passage; mucosa in the nasal 
passages with mild erythema of the left turbinate; and minor 
mucopurulent discharge, right more than the left.

2.  There is no evidence that the veteran's allergic rhinitis 
is manifested by polyps.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection for allergic rhinitis was granted with a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6522 effective February 26, 2002.  See 
December 2003 rating decision.  The veteran filed an 
increased rating in January 2004.  Although this claim was 
initially denied, the RO subsequently granted an increase to 
10 percent, also effective February 26, 2002.  See August 
2004 and October 2005 rating decisions.  Despite the increase 
granted, the veteran's appeal remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

38 C.F.R. § 4.97, Diagnostic Code 6522 provides the criteria 
for allergic or vasomotor rhinitis.  Under this diagnostic 
code, the only rating available in excess of 10 percent is a 
30 percent rating for allergic or vasomotor rhinitis with 
polyps.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected allergic 
rhinitis under Diagnostic Code 6522.  The Board acknowledges 
the statements submitted by the veteran's private physician, 
who reports that the veteran continues to suffer from 
recurrent allergies and upper airway and sinus infections on 
a daily basis, requiring treatment approximately three to 
five times per year.  See letters dated March 2002, January 
2004, and May 2005 from Dr. E.C. Irvin, Jr.  The Board also 
acknowledges the lay statements submitted in support of the 
veteran's claim, which report that the veteran's trouble with 
allergies and upper airway infections has increased over the 
years.  See June 2005 letters from H. McArthur and B. 
Mitchell.  

The veteran has also undergone two VA compensation and 
pension (C&P) nose, sinus, larynx and pharynx examinations.  
In July 2004, physical examination revealed no tenderness 
over the maxillary, anteromedial canthi, or frontal areas, 
and the veteran's nose was normal.  An anterior rhinoscopy 
revealed that the veteran's septum was midline and that the 
turbinates were unremarkable.  In October 2005, physical 
examination revealed bilateral turbinate swelling of the 
veteran's nasal passages, left greater than right with 
narrowing of the nasal passage on the left; grayish mucosa in 
the nasal passages with mild erythema of the left turbinate; 
and minor mucopurulent discharge, right more than the left.  
There is no evidence, however, that the veteran's allergic 
rhinitis is manifested by polyps.  See VA C&P examination 
reports; letters from Dr. Irvin.  In the absence of such 
evidence, an increased rating for service-connected allergic 
rhinitis is not warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for increased 
rating; that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claim.  See June 2004 
letter.  The May 2005 statement of the case (SOC) informed 
him of the need to send any evidence in his possession that 
pertains to the claim.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  The 
Board acknowledges that the veteran was not given the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  There is no prejudice in proceeding with the 
claim, however, as service connection for allergic rhinitis 
was substantiated, the veteran has not disagreed with the 
effective date of the award, and he was subsequently given 
notice and an opportunity to provide information, evidence 
and argument concerning a higher rating.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant private and VA treatment records have 
been obtained and the veteran was afforded several 
appropriate VA examinations in connection with his claim.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 10 percent for allergic rhinitis is 
denied.  


REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's other claim, it finds that further development is 
needed before a decision can be issued on its merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  The 
specific bases for remand are set forth below.  
The veteran contends that his knees were treated during 
active service and that he suffers from a bilateral knee 
condition as a result of service.  He reports that his knees 
have always bothered him, but not enough to seek medical 
attention as he probably should have, and that he chose 
instead to self-medicate.  The veteran also asserts that his 
knee pain has increased with age.  See August 1999 VA Form 
21-526; October 1999 VA Form 21-4142; VA Forms 21-4138 dated 
February 2002 and October 2002.  

The veteran's service medical records reveal that he was seen 
with complaint of bilateral leg pain in May 1978, at which 
time he denied suffering any trauma.  The veteran was 
assessed with bilateral knee complaints.  See health record.  

Post-service medical evidence reveals that the veteran has 
sought treatment for knee pain, that he has undergone several 
surgeries, and that has been diagnosed with left knee 
arthralgia.  See August 1989 record from Dr. Willis; July 
1997, December 1998 and January 1999 records from Dr. Irvin.  
The records from Dr. Irvin indicate that the veteran was also 
seen by two other private doctors, Dr. Gygi and Dr. Dabezies.  
There are no records from either doctor associated with the 
claims folder, nor any records associated with any surgery.  
The RO should obtain the veteran's authorization and consent 
for the release of relevant records and associate them with 
the claims folder.  

The RO should also obtain the veteran's authorization and 
consent for the release of more recent records from Dr. 
Irvin, as the most recent evidence is dated August 1999 and 
the veteran indicates that he continues to receive treatment 
from this physician.  See February 2002 VA Form 21-4138.  If 
authorization is obtained, in addition to any medical 
records, the RO should also request a copy of a May 2001 
letter written by Dr. Irvin to the Outpatient Clinic in 
Pensacola, to which the veteran refers in his October 2002 
NOD, but which is not of record.  This letter allegedly 
informed the clinic that the veteran's knee problems were 
related to service.  

A November 2005 record from the VA Outpatient Clinic in 
Pensacola indicates that the veteran suffers from 
osteoarthrosis involving the knee, although it is unclear how 
this assessment was made and which knee is involved.  In 
light of this, the Board finds that a medical examination is 
necessary for the purpose of ascertaining the current 
diagnosis or diagnoses involving the veteran's knees and for 
an opinion on whether any current diagnosis is related to the 
in-service complaint of knee pain.  This is particularly 
important in light of the continuing treatment sought by the 
veteran regarding his knee pain and the varying diagnoses 
made in relation to his knees.  The veteran is hereby 
notified that it is his responsibility to report for any 
scheduled examination and to cooperate in the development of 
the case, and that the consequences of failing to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA Outpatient Clinic in 
Pensacola since December 2005.  

2.  Request the veteran's authorization 
and consent for the release of records 
from Dr. Gygi and Dr. Dabezies.  Obtain 
the records if authorization is given.

3.  Request the veteran's authorization 
and consent for the release of additional 
records from Dr. Irvin, to include the 
May 2001 letter to the VA Outpatient 
Clinic in Pensacola.  Obtain the records 
if authorization is given.

4.  When the above records have been 
associated with the claims folder, 
schedule the veteran for an examination 
for the purpose of ascertaining the 
current disability diagnosis or diagnoses 
involving his knees.  For each diagnosis, 
the examiner should indicate whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) 
that the diagnosed condition is related 
to service.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review, and the 
examiner should explain the reason(s) for 
the opinion(s).  

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


